DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on 31 May 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US PG Pub. 2019/0086798).
Regarding Claim 1: Nagai et al. disclose an imprint lithography template (Abstract), comprising: a substrate transparent to ultraviolet light ([0115] and [0117]); a first mesa region on the substrate, a surface of the first mesa region including a pattern region to be pressed into a photocurable resist film, the pattern region having four sides; a second mesa region on the substrate, the first mesa region protruding from a surface of the second mesa region; and a blocking film adjacent to two sides of the four sides pattern region, the two sides being connected to each other at a corner of the pattern region, the blocking film blocking the ultraviolet light ([0033], Figure 2, ([0115] and [0117])) (Note: Nagai et al.’s first step structure is equivalent to this applications second mesa structure and vice versa).
Regarding Claim 2: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose wherein the blocking film is on the surface of the first mesa ((figure 5 and figure 7) both show variations wherein various steps (mesa’s) include a light blocking layer).
Regarding Claim 5: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose wherein the blocking film is on the surface of the second mesa (Figure 2).
Regarding Claim 6: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose wherein the blocking film is recessed into the surface of the first mesa ((figure 5 and figure 7) both show variations wherein various steps (mesa’s) include a light blocking layer).
Regarding Claim 7: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose  wherein the blocking film comprises chromium ([0166]).
Regarding Claim 8: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose wherein the substrate is quartz ([0164]).
Regarding Claim 9: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose wherein the pattern region is square (figure 19).
Regarding Claim 10: Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. further disclose wherein there is a gap between the sides of pattern region and the blocking film on the surface of the first mesa, the gap corresponding to a distance between die regions (Figure 5).
Regarding Claim 11: Nagai et al. disclose a template, comprising: a first mesa region having a surface that includes a pattern region of recessed and protruding areas to be pressed on a resist layer; and a first light transmission restriction region adjacent to the first mesa along a first side of the first mesa and a second side of the first mesa, the first and second sides being continuous sides ([0020], figure 2).
Regarding Claim 12: Nagai et al. disclose the invention as described above in the rejection of Claim 11.  Nagai et al. further disclose further comprising: a second mesa, the first mesa being on a top surface of the second mesa, wherein the first light transmission restriction region extends on the top surface of second mesa on portions adjacent to first and second sides of the first mesa ([0020], figure 2).
Regarding Claim 13: Nagai et al. disclose the invention as described above in the rejection of Claim 12.  Nagai et al. further disclose further comprising: a second light transmission restriction region an edge surface of the first mesa adjacent to the first light transmission restriction region ([0020]).
Regarding Claim 15: Nagai et al. disclose the invention as described above in the rejection of Claim 12.  Nagai et al. further disclose further comprising: a third light transmission restriction region adjacent to the second mesa along the first light transmission restriction region ((figure 5 and figure 7) both show variations wherein various steps (mesa’s) include a light blocking layer).
Regarding Claim 16: Nagai et al. disclose the invention as described above in the rejection of Claim 11.  Nagai et al. further disclose wherein the first light transmission restriction region includes a light blocking film thereon (Nagai et al. describes the light shielding to be a film).
Regarding Claim 17: Nagai et al. disclose the invention as described above in the rejection of Claim 16.  Nagai et al. further disclose wherein the light blocking film comprises chromium ([0166]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub. 2019/0086798).
Regarding Claim 3: Nagai et al. disclose the invention as described above in the rejection of Claims 2.  Nagai et al. fail to disclose  wherein the blocking film extends from the surface of the first mesa to the surface of the second mesa.  However since Nagai et al. recognize the use of light blocking films to prevent curing in unwanted regions a person having ordinary skill in the art at the time of invention would have found placement of the film to be a matter of design choice well within the skill of a routineer in the art.  This is especially true because figure 5 and figure 7 both show variations wherein various steps (mesa’s) include a light blocking layer.
Regarding Claim 4. (Original) The imprint lithography template according to claim 3, wherein the blocking film is on a side surface of the first mesa ([0020], figure 2).
Regarding Claim 14 : Nagai et al. disclose the invention as described above in the rejection of Claim 1.  Nagai et al. fail to specifically disclose wherein a difference in height between the first mesa and the second mesa is different on opposite sides of the first mesa.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such considerations to be a matter of obvious design choice well within the skill of a routineer in the art.  Said person would have made the pattern on the template (and thus the height of the mesa’s) match the intended design pattern so as to properly transfer the pattern to the substrate.  Changes in size and shape are prima facie obvious.
Regarding Claim 18: Nagai et al. disclose the invention as described above in the rejection of Claim 11.  Nagai et al. fail to specifically disclose wherein the first light transmission restriction region includes a release layer thereon.  However such release layers are well known in the art of imprint lithography.  A person having ordinary skill in the art at the time of invention would have found it obvious to use a known release layer for it’s intended purpose which is to facilitate removal of the mold from the cured resist on the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744